NO. 07-02-0376-CV

                                   IN THE COURT OF APPEALS

                           FOR THE SEVENTH DISTRICT OF TEXAS

                                            AT AMARILLO

                                               PANEL E

                                         DECEMBER 6, 2002

                               ______________________________


                              FLOYD WEATHERTON, APPELLANT

                                                    V.

                   LIBERTY MUTUAL INSURANCE COMPANY, APPELLEE


                            _________________________________

               FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2000-511,528; HONORABLE BLAIR CHERRY, JR., JUDGE

                              _______________________________

Before REAVIS and JOHNSON, JJ. and BOYD, S.J.*


      In this proceeding, appellant Floyd Weatherton attempted to appeal a summary

judgment in favor of appellee Liberty Mutual Insurance Company. The judgment of the trial

court was executed on May 29, 2002. On June 27, 2002, appellant filed a motion seeking

new trial. On August 28, 2002, appellant filed his notice of appeal.


      *
          John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
       Texas Rule of Appellate Procedure 26.1(a) provides that if a motion seeking new

trial is filed, the notice of appeal must be filed within 90 days from the date the judgment

is signed. Without a timely filed notice of appeal, we have no jurisdiction to consider an

appeal.


       Because appellant’s notice of appeal was not filed within the 90 day period from the

date of the judgment in this case, we have no jurisdiction to consider the appeal.


       Because his notice of appeal was not timely filed, this court notified appellant by

letter that his appeal would be dismissed for want of jurisdiction if he, or any person

desiring to continue the appeal, did not file a response within ten days from the date of the

notice, showing grounds for continuing the appeal. See Tex. R. App. P. 42.3(a)


       Accordingly, having received no response showing grounds for continuing this

appeal, the appeal must be, and is hereby, dismissed for want of jurisdiction.



                                                  John T. Boyd
                                                  Senior Justice

Do not publish.